November 2, 1972


non. Bill McCoy                          Opinion No. M- 1259
County Attorney
Bctor County                             R0:   Does a conflict of interest
Odessa, Texas 79760                            exist for an Ector County
                                               Commissioner when his private
                                               accounting firm is hired by
                                               the 17-county Permian Basin
                                               Regional Planning Commission
Dear Mr. McCoyr                                of which his county ir a member?
          You request our opinion as to the possibilities of
violations of the Cosuniseioner'soath under Article 2340, Vernon's
Civil Statutes, due to an alleged conflict of interest reaulting
from the hiring of a firm in which an Ector County commissioner
has an interest by the Permian Basin Regional Planning Comnission.
          The facts aa outlined in your request are:
          Ector County is a member of Permian Basin Regional Planning
Commission, organized pursuant to Article lOllm, Vernon's Civil
Statutes. The governing body of the Planning Commission is made up
of the county judges of the member counties. Yearly membership dues
are paid by Ector County as well as all other governmental members,.
which funds, along with matching state and federal funds constitute
the annual operating budget of the Planning Cosunission. Subsequent
to the vote of the commissioner in question, along with all other
members of Ector County Commissioners Court, for entry into the
Planning Commission and the appointment by the court of the County
Judge to the governing body, the Planning Commission hired a private
accounting firm, in which the Ector County Coannissionerhas an interest,
to perform some work for the Planning Commission.
          Article 2340 provides for not only the official oath of
office for county commissioners, but also a written oath concerning
potential conflicts of interest with his public responsibilities
as follows:
          I
              .  each Commissioner shall take the
                  .   .

     official oath, and shall also take a written
     oath that he will not be directly or indirectly


                                -6170-
Hon. Bill McCoy, page 2         (M-1259)



    interested in any contract with, or claim
    against, the county in which he resides, ex-
    cept such warrants as may issue to him as fees
    of office. Each Commissioner shall execute a
    bond to be approved by the County Judge in the
    sum of three thousand dollars, payable to the
    County Treasurer, conditioned for the faithful
    performance of the duties of his office, that
    he will pay over to his county all moneys il-
    legally paid to him out of county funds, as
    voluntary payments or otherwise, and that he
    will not vote or give his consent to pay out
    county funds except for lawful purposes."
          From the facts and comments in your letter, we hold that
no conflict with this Article exists in this situation. The con-
tract of employment in which this Commissioner has an interest is
not with the county and any potential claim would necessarily be
against the Planning Commission and not the county.  It is presumed
that no member county retains any regulatory or veto power on the
use of that county's membership dues paid into the Planning Com-
mission's operating fund save the vote of the county judge on the
Commission's governing body.

          All public officers or employees, including county corunis.
sioners, are subject to the code of ethics as codified in Article
6252-9 of Veron's Civil Statutes. The public policy as contained
in Section 1 of said Code is:
         "It is hereby.declared to be the policy
    of the Legislature of the State of Texas that
    no Member of the Legislature, legislative em-
    ployee, elected State official, appointed State
    official, employee of a State agency, or any
    person who has an office of honor or trust in
    the State of Texas or any of its political sub-
    divisions shall have any interest, financially
    or otherwise, directly or beneficially, or
    engage in any business transaction or pro-
    fessional activity or incur any obligation
    of any nature which is in substantial conflict
    with the proper discharge of his duties in the
    public interest. . . .*




                             -6171-
    Hon. Bill McCoy, page 3             (M-1259)


              It is the very.purpose of this ethics code, as well as
    others, to avoid any possibility of conflicting interests, duties,
    pecuniary interests or conflicts with the public interest and so
    makes it the public policy of the State.
              From the facts given (i.e. the commissioner is not re-
    quired to take a position contrary to the interests of the county),
    it is our opinion that no actual or potential conflicts are presented
    by the employment of the commissioner's accounting firm by the Permian
    Basin Regional Planning Commission which could be construed as a
    violation of the provisions or policies of Article 6252-9 or public
    policy.
i
                            SUMMARY

             The Commissioner in question has not violated
        his oath as contained in Article 2340, V.C.S., by
        the employment of his accounting firm by the:Com-
        mission.
             The hiring of the private accounting firm
        of this commissioner by the Permian Basin Regional
        Planning Commission presents no conflict~of interest
        under Article 6252-9, V.C.S.

                                  Yofi     very truly,




    Prepared by Harry C. Green
    Assistant Attorney General
    Kerns Taylor, Chairman
    w. E. Allen, Co-Chairman
    Austin Bray
    Ben Harrison
    Gerald Ivey
    sig Aronson
    SAMUEL D. MCDANIEL
    Staff Legal Assistant
    ALFRED WALKER
    Executive Assistant
    KOLA WHITE
    First Assistant
                                      -6172-